Citation Nr: 1520768	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-28 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City that denied reopening the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  

The reopened claim of entitlement to service connection for an acquired psychiatric disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a January 2012 decision, the Board denied entitlement to service connection for an acquired psychiatric disability to include PTSD.  

2.  Evidence received since the Board's January 2012 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection.


CONCLUSIONS OF LAW

1.  The Board's January 2012 denial of service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (a) (2014). 

2.  Evidence received since the Board's January 2012 decision is new and material, thus the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Board decision is final unless the Chairman of the Board orders reconsideration. See 38 U.S.C.A. §§ 7103(a) , 7104 (West 2014); 38 C.F.R. § 20.1100(a)  (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. at 1384.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id.; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers. "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence.  "Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Id.  

By way of background, the Veteran was initially denied service connection for PTSD in a December 1998 rating decision, finding that the Veteran's claimed in-service stressor could not be verified and that a confirmed diagnosis of PTSD was not of record.  The Veteran did not file an appeal, and the December 1998 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

Thereafter, in December 2002, March 2004, and July 2004, the RO denied the Veteran's applications to reopen this previously denied claim.  The Veteran did not appeal any of these decisions and they became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

In a June 2010 decision, the Board determined that new and material evidence was received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  The Board then remanded the claim for further development and adjudication.  In January 2012, the Board denied the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, finding that the Veteran did not have PTSD and that an acquired psychiatric disorder was not related to his military service.  This claim is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (a) (2014).

The Veteran has since filed another claim of entitlement to service connection for an acquired psychiatric disorder.  Despite the decision on the merits by the Board in January 2012, the service connection claim may be reopened if new and material evidence has been secured or presented since this decision.  38 C.F.R. § 3.156.

In July 2012, the Veteran submitted a request to reopen his claim of service connection for an acquired psychiatric disability.  Relevant evidence received since the January 2012 Board decision includes a diagnosis of PTSD and VA treatment records for the current diagnosis.  The Board concludes that the additional evidence received since January 2012 is new and material with respect to the issue of service connection for an acquired psychiatric disorder.  This evidence was not previously of record at the time of the last prior denial, is not cumulative of prior records, and relates to an unestablished fact necessary to substantiate the claim.  The new evidence, presumed credible, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Consequently, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


ORDER

New and material evidence has been received, the claim of service connection for an acquired psychiatric disorder is reopened, and to this limited extent, the appeal is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014)).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  For purposes of this paragraph, "fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

The Veteran attributes his current mental health problems are the result of recovering bodies following shipwrecks and a flood in Tunisia while serving onboard the USS Forrestal during active military service.  The record contains evidence that concedes the Veteran's account as to the occurrence of the claimed stressor.  

The Veteran was afforded VA examinations in October 2006, August 2010, and August 2013 to determine the nature and etiology of any acquired psychiatric disorder.  Each examination report reflects the examiner's opinion that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis.

The record contains conflicting medical opinions on whether the Veteran does, in fact, meet the criteria for a diagnosis of PTSD.  The medical evidence of record shows that that the Veteran was diagnosed with PTSD in August 2012.  See VA Treatment Records from Salt Lake City VA Medical Center.  During the most recent assessment in August 2013, a VA examiner provided a diagnosis of malingering, and opined that the Veteran did not meet the DSM-IV criteria for a 
PTSD diagnosis; finding that while the Veteran does meet criteria A and criteria B for PTSD due to in-service stressors, the Veteran however, does not meet the full criteria for PTSD.  The examiner explained that the Veteran does not meet criteria C or D for PTSD, and opined that "[the Veteran] provided no clear evidence of avoidance, emotional numbing, or persistent arousal symptoms consistent with an anxiety disorder."  Additionally, the examiner opined that "the Veteran's primary challenge is related to chronic poor functioning, depression, alcohol dependence, and subsequent cognitive impairment."

With regard to the August 2013 VA examination, the Board finds that the resultant report is inconsistent with the evidence of record and does not provide the information necessary to adjudicate the Veteran's claim.  Specifically, as indicated above, the Veteran was diagnosed with PTSD in August 2012, however, the examiner failed to address the Veteran's PTSD diagnosis.  While the examiner's report reflects "[o]n 12/13/12 [the Veteran'] mental status was generally unremarkable" the examiner failed to address the August and September 2012 VA mental health records that reflect diagnosis of and treatment for PTSD.  The examiner also did not provide an opinion as to why the Veteran did not currently meet the diagnostic criteria for PTSD as established by the August 2012 diagnosis.  As such, the August 2012 VA examination is inadequate for adjudication purposes.  Accordingly, the Board finds that an addendum medical opinion is necessary prior to a Board decision with respect to the issue on appeal.

Finally, on remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any 
outstanding medical records (VA or private) relevant to 
the appeal.  Any additional records identified by the 
Veteran should be obtained and associated with the 
claims file.  (Consent to obtain records should be 
obtained where necessary.)
      2.  After completing the action requested in paragraph 1, 
return the claims file, to include a copy of this remand, 
and all pertinent files located on Virtual VA and VBMS
to the August 2013 VA examiner to obtain an addendum 
opinion.  If that VA examiner is unavailable, provide the 
claims file to another mental health professional for the 
opinion, or if necessary, schedule the Veteran to undergo 
a comprehensive mental health examination to determine 
the nature and etiology of any psychiatric disorder, which 
the Veteran currently suffers from and whether any such 
disorder is etiologically related to service.

The examiner should specifically provide an opinion to the following:

     (a)  The existence of any current acquired psychiatric 
     disorders.
     
(b)  If the Veteran is not diagnosed with PTSD, explain 
why such diagnosis is not warranted, specifically commenting 
on the August and September 2012 VA mental health records that show a diagnosis of and treatment for PTSD.

(c)  For each diagnosed acquired psychiatric disorder, such 
as PTSD, or any other psychiatric disability, state whether 
it is at least as likely as not (50 percent probability or greater)
that such disorder had its onset during service, or is otherwise attributable to military service.  If PTSD is diagnosed, 
identify with specificity the stressor(s) that led to the 
development of the disability.  An explanation for each 
opinion should be provided.

The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms, and especially any 
continuity of symptoms since military service, should
 be set forth in detail. 

3.  After the requested opinions have been completed, 
the report should be reviewed to ensure that it complies with 
the directives of this remand.  If the report is deficient in 
any manner, it should be returned to the examiner for
corrective action.

4.  After completing the above, and any other development 
deemed necessary, readjudicate the Veteran's claim based 
on the entirety of the evidence.  If a benefit sought on appeal 
is not granted, the Veteran and his attorney should be 
provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


